I)IS1VIISS; Opinioii   issued   Deceanher 21, 2012




                                               In The
                                      Qtnirt   tif     iiia1j
                          .FiftI!   1i!t1iCt ut       cxa at )a11a
                                        No. 05-12-0051 l-CV

    VINCE FUDZIE, INI)1V1DUALLY, AND TMV, LLC D/B/A TRIUNE, Appellants

                                                 V.

   ANN Ni. WILLIAMS, A/K/A ANNIE M. WILLIAMS, INDIVIDUALLY, ANNIE M.
   I1 LI NIS, AS I)IRI ( IOR NI) FOUNDFROFTHF DALLS BLACK DN(F
THEATRF IN HF R OFFI( IAL C PA( ITY, ANGELIA Wil I IAMS, INDIVIDL ALlY,
     DAl I AS HI A( K DAN( F I HEATRE, INC , BOARI) OF DIRECTORS, AS A
      CORPORATE BODY AND IN ThEIR OFFICIAL CAPACITY, MARVIN E.
 ROBINSON, DIRF C I OR AND ( IIAIRMAN, GFORGIA R S( AIFF, DIRE( TOR AND
 PRESIDENT, WYNN WATKINS, DIRECTOR, PAULETTE TURNER, SECRETARY,
   DEBRA BLAIR ABRON, DIRECTOR, GEORGE AGUIRRE, DIRECTOR, DAVID
  ANI)ERSON, DIRt ( [OR, kFNNFD’’ BARNES, DIRF( 1 OR, A SIIONN BROWN,
    DIRFC IOR, BILL F. BROWN, DIREC [OR, IUANITA BROWN, DIRECTOR,
   WILLIAM B (HUR( HILL, DiRECTOR, MARK ( OOKS, DIRE( TOR, ROBBIE
  DOUGLAS, DIRECTOR, GIL] ERT GERST, DIRECTOR, JOHNESE GILMETTE,
 DIRE( TOR, ( I ARFN( F GRIER, DIRFCTOR, CLEM MADDOX, DIRFCTOR, LFE
     MCKJNNEY, DIRFtZTOR, IIFRDERCINF NASH, DIRECTOR, E OKPA II,
DIRE( FOR, AV LYN PA( F., DIRF( I OR, RON PATTERSON, I)IREC I OR, SIIEENA
    PAYNE, DIRECTOR, STEPHANIE PHILLIPS, DIRECTOR, JIMMY PORCH,
    DIRF( TOR, JOhN POWELL, IR, DIRF( TOR, FONYA SADLER-GRAYSON,
     DIRE( TOR, I AVID A SAMUEL MCGHEE, DIRE( TOR, TERRY SANDERS,
   DIREC1 OR, ( AMF RON SMITH, DIRFCTOR, JENN1FFR SOLES, IMRF( I OR,
 ALETA S[AMPLF’, I)IRECTOR, DI NF STEPHENSON, I)IRECTOR, KIMBERLY
STRONG, DIRECTOR, ROBERT B. TAPLEY, DIRECTOR, ROSALYN THIBODEAUX
FITCH, DIRF( TOR, I IND [ODD, DIRECTOR, TERDFMA L IDSSERY, DIRECTOR,
  WAYLAND WALKER, DIRECTOR, JAMES WASHINGTON, DIRECTOR, TANYA
   WATKINS, DIRECTOR, KIM WHITAKER, DIRECTOR, ANNIE M. WILLIAMS,
     DIRECTOR, LISA YOUNG, i)IRECTOR, ZENETTA S. DREW, EXECUTIVE
                             DIRECTOR, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-i0-05215
                                                             o. 05-12-0051 l-CV


                                               MEMORANDUM OPINION
                           Before Chief Justice Wright and Justices Francis and Lang—Miers
                                           Opinion By Chief Justice Wright

              Our jurisdiction is never presumed and is invoked only upon the tiling ola                                        notice    of appeal

from either an interlocutory order the legislature has deemed appealable or a final judgment that

disposes of all parties and claims in a case. See Lehmann v, liar-Con Corp., 39 S.W.3d 191. 195

(Tex. 2001); Bee/thom Group, P.C. v. Snyder, 315 S.W.3d 244,245 (Tex. App.—2010, no pet.). At

issue in       this appeal is the trial courts order striking the second amended petition of appellants, and

plaintiffs below. Vince Fudzie. individual!, and TMV. LLC (1/h/a Triune (collectively. “Fudzie).’

Generally, an order striking an amended pleading has the effect of restoring the immediately-

preceding pleading as the live pleading upon which the parties will proceed at trial. TEx. R. Civ. P.

65: see also Rand/c v. NCNB 7x. Nat/Bank. 812 S.W.2d 381, 384 (Tex. App—Dallas 1991. no

writ) (quoting            Girdenbaum v.           .‘ickermann. 393 S.W.2d 927. 929 (Tex. Civ. App.-——San Antonio

1965). a/7”d. 403 S.W.2d 362 (Tex. 1966)). As such, it is interlocutory and not final.

              We have found no authority allowing the appeal from an interlocutory order striking an

amended pleading. See generally TEX. Civ. PRAc. & RErvi. CODE ANN.                                           § 5 1.014 (West Supp. 2012)
(listing appealable interlocutory orders).
                                  2 By letter dated September 27. 2012. we directed Fudzie

to file, within ten days, a letter brief addressing our concern. To date. Fudzie has failed to comply.




        The order is based on a motion by three of the appellees asserting the petition was filed in violation of the pleadingieadline set by the trial
court    See TEX. R. Civ P 166.

    Authority for interlocutors appeals is also contained in Te\as Rule ol C i’ I Procedure 76a and interspersed among arious other stutute See
Fex R Civ. R 76aX) orderrelatingto sealingorunscalingolcourt records:seu ciLio e g.. TEXClv, l’R.\c & RE\iC0DEAN\ 5 I 5OO3ibi (West
Supp. 2012) (order concerning venue) 51 ((16 (West Supp. 20 l2( & 171098 (West 201 h (certain orders concerning arhiiratiorrt: TEX F \\i (‘ODE
       56Ole((l ((Ii) (55 est Supp 2012) (order committing child to thcilitv tOr the mentally ill or mentalls retarded).
       Hecause the appealed order is neither lnal nor otherwise appealable. ve dismiss the appeal.

See TEX. R. Ati. P. 42.3(a).


                                                                        /



                                                    ( ‘\J.Q{ YN VvRIGFII
                                                    (11114 JUS I iLl

120511F P05
                               0   In The
                           Qtnirt ni _pprzt1s
                   FiftI! Oi!3trirt nf rxa at Oa11a
                             No. 05-12-0051 I-CV


   VINCE FUI)Z1E, IND1VI DuALLY, AN1) TMV, LLC Dill/A TRIUNE, Appellants

                                     V.

         ANN Ni. WILLIAMS, A/KJA ANNIE M. WILLIAMS, INDIVIDUALLY,
 ANNIF Ni Wil I IANIS, AS DIRF( TOR AND FOUNDER OF I hF DALLAS BLA( K
      DANCE THEATRE IN HER OFFICIAL CAPACITY, ANGEL1A
       INDI’ II)UAI L\, D&LLAS Bi &( K DAN( F THEATRE, IN( , BOARD OF
   DIRE( 1 ORS, kS C ORPOR&TF BODY AND IN I HEIR OFFI( IAL (APACI IY,
    MARN IN F ROBINSON, 1)IRE(TOR &ND CHAiRMAN, (F ORG1$ R SCAIFE,
      DIRECTOR AND PRESIDENT, WYNN WATKINS, DIRECTOR, PAULETTE
TURNER, SECRETARY, DEBRA BLAIR ABRON, 1 IRECTOR, GEORGE AGUIRRE,
  I)IRECTOR, DAVID ANI)ERSON, DIRECTOR, KENNEDY BARNES, DIRECTOR,
A SHO’N BROWN, DIRECTOR, BILL E BROWN, DIREC I OR, JU4NITA BROW’N,
 DIRE( TOR, WII LIAM B (HUR( HILL, DIREC I OR, MARK COOKS, I)IRECTOR,
           ROBIIIE DOUGLAS, 1)1 RECTOR, GILBERT GERST, 1)1 RECTOR,
        JOHNESE GILMETTE, DIRECTOR, CLARENCE GRIER, 1)1 RECTOR,
CLEM MADDOX, DIRECTOR, LEE MCKINN EY, DIRECTOR, HERDERCINE NASH,
          DIRECTOR, E. OKPA II, DIRECTOR, AVALYN PACE, DIRECTOR,
            RON PAl IERSON, DIRFTOR, SIIFENA PAYNE, DIRFC[OR,
          STEPHANIE PHILLIPS, DIRECTOR, JIMMY PORCH, DIRECTOR,
     JOHN POWELL, JR., DIRECTOR, TONYA SADLER-GRAYSON, DIRECTOR,
      LAN ID’ SAMUFL MCGIIEE, DIRFCTOR, TERRY SANDERS, DIRECTOR,
           CAMFRON SMITH, DIRFTOR, JENNIFER SOLES, DIRFCTOR,
        ALETA STAMPLEY, DIRECTOR, DIANE STEPHENSON, I)iRECTOR,
        KIMBFRL\ STRONG, I)IRECTOR, ROBERT B TAPLEN, DIRECTOR,
      ROS.LYN THIBODFAUX FITCH, DIRECTOR, LINDA FODD, DIRECTOR,
       TFRDEMA L USSFR\, DIRECTOR, WAYLAND WALKFR, DIRETOR,
        JAMES WASHINGTON, DIRE( TOR, TANYA WATKINS, DIRECTOR,
 KINI WHITAKER, DIRECTOR, ANNIE M. WILLIAMS, DIRECTOR, LISA YOUNG,
         DIRECTOR, Zf NETTA S DREW, F\F(UTIVF DIRECTOR, Appellees
                                              1h
                                              298
                       On Appeal from the        Judicial I)istrict Court
                                     L)allas County, Texas
                              Trial Court Cause No. DC-IO-05215


                                         JUDGMENT
                Before Chief Justice Wright and Justices Francis and Lang—Miers
                     Opinion 13v Opinion delivered by Chief Justice Wright

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We ORDER
that appellees Ann M. Williams, A/k/a Annie M. Williams, Individually. Annie M. Williams. as
Director and Founder of the 1)allas Black Dance Theatre in 11cr Official Capacity, Angelia Williams.
Individually. 1)allas Black Dance] hcatre. Inc.. Board of l)irectors. as aCorporate Body and in Their
Official Capacity. Marvin F. Robinson. Director and Chairman. Georgia R. Scaifi, Director and
President, Wynn Watkins. Director. Paulette Turner, Secretary, Debra Blair Abron, Director, George
Aguirre, Director, David Anderson. Director, Kennedy Barnes, Director, A. Shonn Brown, Director.
Bill E. Brown. Director, Juanita Brown, Director, William B. Churchill, Director, Mark Cooks.
Director, Robbie Douglas. Director. Gilbert Gerst, Director, Johnese Gilmette. Director. Clarence
Grier. Director. Clem Maddox. Director. Lee McKinnev. Director. 1-lerdercine Nash. Director, F.
Okpa Ii. Director. Avalyn Pace. I)ircctor. Ron Patterson. Director. Sheena Payne. Director. Stephanie
Phillips. Director. Jimm Porch. Director. John Powell. Jr.. Director, Tonva Sadler-Gravson.
Director, Lavida Samuel McGhee. Director. Terry Sanders, Director, Cameron Smith. Director.
Jennifer Soles. Director, Aleta Stampley, Director, Diane Stephenson, Director, Kimberly Strong.
Director, Robert B. Tapley, Director, Rosalyn Thibodeaux Fitch, I)irector, Linda Todd. Director,
Terderna L. Ussery, Director. Wayland Walker, Director, James Washington, Director, Tanya
Watkins. Director. Kim Whitaker. Director. Annie M. Williams. Director. Lisa Young. Director.
Zenetta S. Drew. Executive Director recover their costs ofthis appeal. if any. from appellants Vince
Fudzie. individually, and TMV. LLC d/b/a Triune.



Judgment entered December 21, 201 2.



                                                                    ......




                                                      CAROLYN WkJHT
                                                      CHIEP)IJTICE